275 U.S. 518
48 S.Ct. 118
72 L.Ed. 403
The COMPANY DE NAVEGACION, Interior, S. A., petitioner,v.FIREMAN'S FUND INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  GLOBE & RUTGERS FIRE INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  NORTHWESTERN FIRE & MARINE INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  HARTFORD FIRE INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  NATIONAL LIBERTY INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  AETNA INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  WESTERN ASSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  LIVERPOOL & LONDON & GLOBE INSURANCE COMPANY, Ltd.;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  SPRINGFIELD FIRE & MARINE INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  FRANKLIN FIRE INSURANCE COMPANY;  The COMPANIA DE NAVEGACION, Interior, S. A., petitioner,  v.  PHOENIX INSURANCE COMPANY.
No. 510.
No. 511.
No. 512.
No. 513.
No. 514.
No. 515.
No. 516.
No. 517.
No. 518.
No. 519.
No. 520.
Supreme Court of the United States
November 21, 1927

and
Mr. John D. Grace, of New Orleans, La., for petitioner.
Mr. T. Catesby Jones, of New York City, for respondents.


1
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit granted.